DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koneval et al. (7,287,803). 
Koneval et al. discloses a vehicle comprising a bed (12,16), a tailgate (14), a tailgate bracket (110,122) secured to the tailgate (14), a support bracket (102,104) secured to the bed (12,16), a torque shaft (108) extending through the bed together with the support (105), a crank (92) housed in the bed, and a tailgate actuator (42,44,46) housed in the bed (12,16) and connected to the crank (92), as shown in Figures 1-5.  The tailgate bracket (110,122) has a socket (116) projecting outside the tailgate (14), as shown in Figures 4 and 5.  The support bracket (102,104) has a support (105) extending through the bed (12,16), as shown in Figures 3 and 5.  The torque shaft (108) is supported by the support (105) for axial rotation, as shown in Figures 4 and 5.  The torque shaft (108) has a tailgate side head (114) and a crank side head (112), as shown in Figures 4 and 5.  The crank side head has an external profile that mates with an internal profile (98) of the crank (92) to form a shaft and hub connection, as shown in Figures 4 and 5.   The crank (92) has a shaft side base with internal profile (98) and an actuator side base with hole (96), as shown in Figure 5.  A load arm extends between the shaft side base and the actuator side base, as shown in Figure 5.  At least one dog leg is formed along crank, as shown in Figure 5.  The dog leg forms one side of the fork, as shown in Figure 5.  In reference to claim 17, the external profile (112) is an external lobed polygonal profile and the internal profile (98) is an internal lobed polygonal profile, as shown in Figure 5. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-6, 10, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koneval et al. (7,287,803) in view of Duffy et al. (US 2009/0302630). 
Koneval et al. discloses a vehicle comprising a bed (12,16), a tailgate (14), a tailgate bracket (110,122) secured to the tailgate (14), a support bracket (102,104) secured to the bed (12,16), a torque shaft (108) extending through the bed together with the support (105), a crank (92) housed in the bed, and a tailgate actuator (46) housed in the bed (12,16) and connected to the crank (92), as shown in Figures 1-5.  The tailgate bracket (110,122) has a socket (116) projecting outside the tailgate (14), as shown in Figures 4 and 5.  The support bracket (102,104) has a support (105) extending through the bed (12,16), as shown in Figures 3 and 5.  The torque shaft (108) is supported by the support (105) for axial rotation, as shown in Figures 4 and 5.  The torque shaft (108) has a tailgate side head (114) projecting outside the bed and a crank side head (112) projecting inside the bed, as shown in Figures 4 and 5.  The tailgate side head (114) and the socket (116) make a head and socket connection, as shown in Figure 5.  The crank side head has an external profile that mates with an internal profile (98) of the crank (92) to form a shaft and hub connection, as shown in Figures 4 and 5.   The crank (92) has a shaft side base with internal profile (98) and an actuator side base with hole (96), as shown in Figure 5.  A load arm extends between the shaft side base and the actuator side base, as shown in Figure 5.  In reference to claims 1 and 4, at least one dog leg is formed along crank, as shown in Figure 5.  The dog leg forms one side of the fork, as shown in Figure 5.  In reference to claim 6, the external profile (112) is an external lobed polygonal profile and the internal profile (98) is an internal lobed polygonal profile, as shown in Figure 5. In reference to claim 11, the actuator (46) extends and retracts the pivot crank (92) to pivot the tailgate between the open and closed positions, as shown in Figures 1-5.  The actuator (46) has an extensible housing, as shown in Figure 2.  The actuator is biased against retraction inside the housing such that the bias against retraction checks the associated pivotal movement of the tailgate with gravity, as disclosed on lines 37-55 of column 3.  In reference to claim 11, no other items check the pivotal movement of the tailgate with gravity.  Koneval et al. does not disclose the specifics of the crank.  
Duffy et al. teaches forming a crank (58) with a dog leg and an embossed rib, as shown in Figure 5A and 5B.  The crank has one end with a ball stud (60) to connect to a strut, as shown in Figure 5B.  The strut inherently has a ball socket to receive the ball stud.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a crank with a dog leg, embossed rib, and ball stud for the crank of Koneval et al., as taught by Duffy et al., and substitute a ball socket for the connector of the actuator of Koneval et al., as taught by Duffy et al., to provide strong yet lightweight crank with a ball and socket connection to reduce alignment issues between the actuator and the crank.  
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koneval et al. (7,287,803) and Duffy et al. (US 2009/0302630), in view of Anderson et al. (US 2008/0224494).
Koneval et al., as modified, does not disclose the specifics of the socket.
Anderson et al. teaches forming a socket (40,50) with a metal structural surround (50) and a high-strength polymeric interior socket body (40), as shown in Figure 4 and disclosed in paragraph [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the socket of Koneval et al., as modified, with a metal structural surround and a high-strength polymeric interior socket body, as taught by Anderson et al., to improve the pivoting of the tailgate.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koneval et al. (7,287,803) and Duffy et al. (US 2009/0302630), as applied to claim 1, in view of Duffy et al. (US 2009/0302630).
Koneval et al., as modified, does not disclose the socket is open bottomed to receive and release the tailgate side head through the bottom to make and unmake the head and socket connection.
Duffy et al. teaches forming a socket (64) with an open bottom to receive and release the tailgate side head through the bottom to make and unmake the head and socket connection, as shown in Figure 6D.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the socket of Koneval et al., as modified, with an open bottom to receive and release the tailgate side head through the bottom to make and unmake the head and socket connection, as taught by Duffy et al., to allow quick removal of the tailgate when desired. 
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koneval et al. (7,287,803) and Duffy et al. (US 2009/0302630), as applied to claim 1, in view of Duffy et al. (US 2009/0302630).
Koneval et al., as modified, does not disclose the specific shape of the polygonal profiles
Duffy et al. teaches forming an external profile (71) as a four lobe polygon and an internal profile as a four lobe polygon to receive the external profile, as shown in Figure 6D.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the external and internal profiles of Koneval et al., as modified, as four lobe polygons, as taught by Duffy et al., to simplify manufacturing and reduce costs.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koneval et al. (7,287,803) in view of Duffy et al. (US 2009/0302630).
Koneval et al. does not disclose the socket is open bottomed to receive and release the tailgate side head through the bottom to make and unmake the head and socket connection.
Duffy et al. teaches forming a socket (64) with an open bottom to receive and release the tailgate side head through the bottom to make and unmake the head and socket connection, as shown in Figure 6D.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the socket of Koneval et al. with an open bottom to receive and release the tailgate side head through the bottom to make and unmake the head and socket connection, as taught by Duffy et al., to allow quick removal of the tailgate when desired. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koneval et al. (7,287,803) in view of Duffy et al. (US 2009/0302630).
Koneval et al. does not disclose the rib.
Duffy et al. teaches forming an embossed rib extending along the shaft side base, the load arm, and the actuator side base of a crank (58), as shown in Figures 5A and 5B.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an embossed rib extending along the shaft side base, the load arm, and the actuator side base of the crank of Koneval et al., as taught by Duffy et al., to provide a sufficiently strong crank with a minimal weight for weight and cost reduction.  
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koneval et al. (7,287,803) in view of Duffy et al. (US 2009/0302630). 
Koneval et al. discloses a vehicle comprising a bed (12,16), a tailgate (14), a tailgate bracket (110,122) secured to the tailgate (14), a support bracket (102,104) secured to the bed (12,16), a torque shaft (108) extending through the bed together with the support (105), a crank (92) housed in the bed, and a tailgate actuator (46) housed in the bed (12,16) and connected to the crank (92), as shown in Figures 1-5.  The tailgate bracket (110,122) has a socket (116) projecting outside the tailgate (14), as shown in Figures 4 and 5.  The support bracket (102,104) has a support (105) extending through the bed (12,16), as shown in Figures 3 and 5.  The torque shaft (108) is supported by the support (105) for axial rotation, as shown in Figures 4 and 5.  The torque shaft (108) has a tailgate side head (114) projecting outside the bed and a crank side head (112) projecting inside the bed, as shown in Figures 4 and 5.  The tailgate side head (114) and the socket (116) make a head and socket connection, as shown in Figure 5.  The crank side head has an external profile that mates with an internal profile (98) of the crank (92) to form a shaft and hub connection, as shown in Figures 4 and 5.   The crank (92) has a shaft side base with internal profile (98) and an actuator side base with hole (96), as shown in Figure 5.  A load arm extends between the shaft side base and the actuator side base, as shown in Figure 5.  In reference to claims 1 and 4, at least one dog leg is formed along crank, as shown in Figure 5.  The dog leg forms one side of the fork, as shown in Figure 5.  In reference to claim 6, the external profile (112) is an external lobed polygonal profile and the internal profile (98) is an internal lobed polygonal profile, as shown in Figure 5.  Koneval et al. does not disclose the socket is open bottomed to receive and release the tailgate side head through the bottom to make and unmake the head and socket connection, the four lobe polygonal shape of the internal and external profiles, and the ball stud.
Duffy et al. teaches forming a socket (64) with an open bottom to receive and release the tailgate side head through the bottom to make and unmake the head and socket connection, as shown in Figure 6D.  Duffy et al. teaches forming a forming an external profile (71) as a four lobe polygon and an internal profile as a four lobe polygon to receive the external profile, as shown in Figure 6D.  Duffy et al. teaches providing a ball stud (80) on a crank, as shown in Figure 6D.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
form the socket of Koneval et al. with an open bottom to receive and release the tailgate side head through the bottom to make and unmake the head and socket connection, as taught by Duffy et al., to allow quick removal of the tailgate when desired; 
form the torque shaft of Koneval et al. with a four lobe external profile, as taught by Duffy et al., to simplify manufacturing and reduce costs and,
substitute a crank with a four lobe internal profile, embossed rib, and ball stud for the crank of Koneval et al., as taught by Duffy et al., to provide strong yet lightweight crank with a ball and socket connection to reduce alignment issues between the actuator and the crank.  
Allowable Subject Matter
Claims 8, 9, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        May 5, 2022